Citation Nr: 0941405	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
2, to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969 and from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2009, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type 2, to include as due to exposure to 
herbicides in service.  The Veteran contends that he was 
transported to Da Nang and/or Long Binh in the Republic of 
Vietnam and then returned to Oakland, California, after two 
days and, therefore, was presumptively exposed to herbicides.

Review of the claims folder reveals copies of Special Orders 
dated in September 1967 and issued in Oakland, California, 
that indicate that the Veteran was diverted from assignment 
to a unit in the Republic of Vietnam and reassigned to a unit 
at Fort Benning, Georgia.  However, these Special Orders do 
not indicate whether the Veteran had been transported to the 
Republic of Vietnam before the reassignment or whether the 
Veteran had been in Oakland at the time of reassignment and, 
therefore, was never transported to the Republic of Vietnam.  
The Veteran's 201 personnel file has been associated with the 
claims folder and it indicates that the Veteran's orders were 
changed; however, there is no indication that the Veteran was 
transported to the Republic of Vietnam.

The Board notes that the copies of the Veteran's Special 
Orders are not included in the Veteran's 201 personnel file 
and there is no indication that the Veteran's entire Official 
Military Personnel File (OMPF) has been requested in an 
attempt to verify the Veteran's reported transport to the 
Republic of Vietnam.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2009).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the AMC should attempt to 
obtain the Veteran's OMPF.

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, or other appropriate source, 
the Veteran's service personnel records 
from his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; pay stubs which reflect special 
pay status, travel vouchers, and all TDY 
orders.  Efforts to obtain the foregoing 
records must continue until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought and this 
should be documented for the record.

2.  After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based on 
the entirety of the evidence.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, he and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

